Citation Nr: 0944036	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  03-22 092A	)	DATE
	)
	)


THE ISSUE

Whether a May 1985 decision by the Board of Veterans' Appeals 
contained clear and unmistakable error in denying service 
connection for post-traumatic stress disorder (PTSD).

(The issues of entitlement to a disability rating in excess 
of 30 percent for PTSD with dysthymia and entitlement to an 
effective date earlier than August 20, 2003, for the award of 
service connection for PTSD are addressed in a separate 
decision.) 


REPRESENTATION

Moving party represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to June 
1968.  He was awarded the Purple Heart Medal, and the Vietnam 
Campaign Medal, among other decorations. 

This matter is before the Board for review of a motion filed 
by the Veteran's representative pursuant to 38 U.S.C.A. §§ 
5109A and 7111 for revision or reversal, on the basis of 
clear and unmistakable error, of a May 1985 Board decision 
which granted service connection for the acquired psychiatric 
disorder of dysthymia, implicitly denying service connection 
for PTSD.  The case was before the Board in May 1985 on 
appeal from an October 1983 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
PTSD.


FINDING OF FACT

In a May 1985 decision, the Board found that the medical 
evidence supported a finding that the Veteran suffered from 
dysthymic disorder related to his service-connected shell 
fragment wounds, but that the medical evidence did not 
indicate a diagnosis of PTSD.


CONCLUSION OF LAW

The Board's decision of May 8, 1985, was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were ignored or incorrectly applied.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters

The Veteran contends that service connection for PTSD was 
wrongly denied "following a hearing in 1984."  He and his 
representative assert that the evidence of record at that 
time supported a finding that the Veteran had PTSD as a 
result of his experiences in Vietnam, and that the VA's 
denial of service connection for PTSD was erroneous.  The 
Veteran identifies an RO decision as being tainted by clear 
and unmistakable error, while his representative identified a 
May 1985 Board decision as involving error.  

With regard to the veteran's argument that a 1983 RO decision 
denying entitlement to service connection for PTSD contained 
error and should be reversed, the Board notes that this RO 
decision has been subsumed in the subsequent May 1985 Board 
decision, which granted service connection for dysthymia, 
implicitly denying service connection for PTSD.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1104.  Any attempt to assert the 
presence of clear and unmistakable error in RO decisions 
which have been subsumed in subsequent Board decisions 
effectively translates into a claim of clear and unmistakable 
error in the subsuming Board decision.  The veteran's 
contention that the earlier RO decision should be reversed 
thus lacks merit under the law.  The Board has therefore 
crafted the issue on appeal as reflected on the title page of 
this decision and will proceed to analyze whether the 1985 
Board decision involved clear and unmistakable error.

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants as to what information or 
evidence is needed in order to substantiate a claim, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

VCAA is not applicable to requests for revision of a final 
decision based on clear and unmistakable error because that 
matter involves an inquiry based upon the evidence of record 
at the time of the decision, not based upon the development 
of new evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-
79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA 
does not have 'a duty to develop' a CUE case because 'there 
is nothing further that could be developed'); see also 
Livesay v. Principi, 14 Vet. App. 324, 326 (2001).

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with the 
requirements set forth in this paragraph shall be denied.  

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.  (Authority:  38 U.S.C.A. 
§ 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the U.S. Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that 
Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

In the Board's May 1985 decision, the Board framed the issue 
on appeal as "entitlement to service connection for an 
acquired psychiatric disorder," and granted service 
connection for dysthymic disorder, implicitly denying service 
connection for PTSD.  The evidence of record at the time 
included diagnoses of a personality disorder, dysthymic 
disorder, depressive disorder, and PTSD.  Various medical 
opinions had been obtained by VA, with the majority of the 
medical opinions to the effect that the Veteran did not have 
PTSD.  The Board summarized the evidence and concluded that 
the Veteran did not have the requisite symptomatology to 
support the diagnosis of PTSD, but that the Veteran's 
depressive symptoms were associated with his service-
connected gunshot wound residuals.  The Board specifically 
found that "acquired pathology (dysthymic disorder) has 
emerged due substantially to the Veteran's wounds incurred in 
Vietnam."  

In 1985, governing law and regulation did not contain the 
specific provisions regarding PTSD found in current 
regulations.  At that time, the relevant laws and regulations 
included the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 310 (West 
1982 & Supp. 1984).  Service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1984).  When a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  A 
reasonable doubt means a substantial doubt and one within the 
range of probability as distinguished from speculation or 
remote possibility.  38 C.F.R. § 3.102 (1984).  

The Veteran's challenge to the 1985 Board decision 
essentially boils down to a disagreement with the Board's 
interpretation of the medical evidence of record at the time.  
The Veteran is firm in his belief that he has suffered from 
PTSD since the 1970s.  [And in fact, the VA has subsequently 
recognized the Veteran's PTSD as service-connected, having 
granted entitlement to service connection for PTSD, in an 
August 2005 decision based upon new and material evidence.]  
The medical opinions of record at the time were less clear-
cut, however, as to exactly what the Veteran's psychiatric 
diagnosis should have been.  

The medical evidence of record in 1985 included the Veteran's 
service medical records, which were negative for a 
psychiatric disorder.  The report of a VA examination in 
August 1968 showed that the Veteran bit his nails.  A June 
1972 private physician's report identified the Veteran has 
suffering from a traumatic neurosis, related to the Vietnam 
war.  A 1972 VA hospitalization yielded a diagnosis of 
hysterical personality with depressive features.  The same 
diagnosis was assigned during a 1975 VA hospitalization.  In 
1976 a private doctor reported the Veteran had an immature 
personality and sociopathic personality with violent 
tendencies.  

The Veteran initially claimed service connection for PTSD in 
1983, supporting his claim with a VA diagnosis of PTSD.  A 
Board of three psychiatrists was requested to review the 
Veteran's case, which they did by reviewing his records, 
conducting psychological testing, a social work interview, 
and a psychiatric interview.  Following this review, the 
Board of three psychiatrists concluded that "because of the 
failure to track [the veteran's] personality traits through 
his medical history and the failure to obtain psychological 
and social assessments, the diagnosis [of PTSD] is poorly 
supported and we are in disagreement with it."  Instead, 
they rendered diagnoses of dysthymic disorder, alcohol abuse 
in remission, and mixed personality disorder.  In the report 
of their review, however, they noted that the daily pain from 
the Veteran's service-connected shell fragment wounds was a 
very significant factor in molding his personality and 
predisposing him for depression and agitation.  

Lastly, the Board obtained review of the Veteran's medical 
records by an independent medical expert, who was the Chief 
of Psychiatry at a respected medical school.  This expert 
concluded that the Veteran suffered from a hysterical 
personality, with situationally depressive features, and that 
he did not meet the criteria for a diagnosis of PTSD.  

As set forth above, in the 1985 decision, the Board 
reconciled the divergent medical evidence and various medical 
opinions by granting service connection for dysthymia, as 
secondary to the Veteran's service-connected shell fragment 
wound residuals, and denied service connection for PTSD.  In 
reaching this conclusion, the Board explained that his 
"acquired pathology has emerged due substantially to the 
Veteran's wounds incurred in Vietnam."  

Applying the appropriate standard articulated above, we now 
do not find that this 1985 decision was tainted by clear and 
unmistakable error.  The medical evidence at the time was 
contradictory, but weighed against the diagnosis of PTSD, 
meaning that more psychiatrists had opined against the 
diagnosis than for the diagnosis.  It was, and remains, the 
job of the Board to interpret and balance conflicting 
evidence in the record, and the Board's conclusions in 1985, 
that the evidence did not support a finding that Veteran had 
PTSD, were entirely reasonable.  The record contained 
multiple pieces of medical evidence, of which two (the Board 
of three psychiatrists and the independent medical expert) 
were commissioned specifically to resolve the discrepancies 
in the record, tending to establish that the Veteran did not 
have PTSD.  Even if the Board in 1985 did actually 
misinterpret the medical evidence, a misinterpretation cannot 
rise to the level of clear and unmistakable error.  
Oppenheimer.

There is no allegation that the Board in 1985 failed to apply 
the correct law to the facts of the case.  Upon review today, 
we do not perceive any such error.

In conclusion, the veteran's challenge to the 1985 Board 
decision based on clear and unmistakable error must fail.  
The 1985 decision was supportable under the law in effect at 
the time and the veteran's challenge to the decision amounts 
to no more than a disagreement with how the Board evaluated 
the facts of the case or a disagreement with the conclusions 
reached by the various physicians who did not reach a 
diagnosis of PTSD.  In fact, one reasonable interpretation of 
the entire evidence of record would be that the Veteran's 
physicians achieved a consensus upon the diagnosis of PTSD 
after the 1985 Board decision, and that consensus was 
recognized by the RO in the subsequent 2005 grant of service 
connection for PTSD.  The terms of the law regarding clear 
and unmistakable error preclude reliance upon evidence which 
was not of record at the time of the challenged decision, 
however.  An alternative interpretation might be that the 
diagnosis of the Veteran's consistent psychiatric symptoms 
was merely changed.  The situation of a changed diagnosis is 
specifically identified in the governing regulation as an 
example not involving clear and unmistakable error, however.  

In sum, no error in the Board's adjudication of the appeal 
has been identified which, had it not been made, would have 
manifestly changed the outcome when it was made.  There is no 
indication that the correct facts, as they were known at that 
time, were not before the Board or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied  The claim is therefore denied.


ORDER

The motion for revision of the May 1985 Board decision on the 
grounds of clear and unmistakable error is denied.  




                       
____________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



